DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-11, and 14-15 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 1, “a first connection wire provided in a surrounding part around the first opening and configured to connect the first touch electrode to the second touch electrode, and a second connection wire provided in the surrounding part around the first opening and configured to connect the third touch electrode to the fourth touch electrode, wherein the first connection wire comprises two parts having different thicknesses, and wherein the second connection wire comprises two parts having different thicknesses”. In claim 11, “first connection wire formed in a region around the second opening so as to be aligned with the non-active region and configured to connect the first touch electrode to the second touch electrode, and a second connection wire formed in the region around the second opening so as to be aligned with the non-active region and configured to connect the third touch electrode to the fourth touch electrode, wherein the first connection wire comprises two parts having different thicknesses, and wherein the second connection wire comprises two parts having different thicknesses”. In claim 14, “a first connection wire provided in a surrounding part around the opening and configured to connect the first touch electrode to the second touch electrode, and a second connection wire provided in a surrounding part around the opening and configured to connect the third touch electrode to the fourth touch electrode, wherein the first connection wire comprises two parts having different thicknesses, wherein the second connection wire comprises two parts having different thicknesses”. 
The closest prior art of record, Choi et al. (US 2017/0235398) discloses an electronic device (Fig. 1, (101)[0081] comprising: a touch layer (Fig 1. 30A, touch layer (touch screen including one electrode layer (3010) [0106, 0223] (“the touch screen 3010 can be arranged between the transparent plate 1401 and the display 1409, or be arranged within the display 1409”[0223]), in which a sensor (Fig. 30A, (camera 1001)) is capable of being disposed under a designated region (Fig. 30A, (1303b) thereof [0223]”. Further, Choi discloses a display (Fig. 29A, (1303)[0216, 0217] comprises a first line (Fig. 29A, line (gate wiring (2903)) comprising a left side (2903) (the left side of (2903) from the designated region (Fig. 29A, (1303b)) and a right side (2903) (right side (right side of (2903) from the designated region (Fig. 29A, (1303b)) [0216, 0217]); a second line (Fig. 29A, (data wiring 2907)) comprising an upper side (2907) (upper side of (2907) from the designated region (Fig. 29A, (1303b)), and a lower side (2907) (lower side of (2907) from the designated region (Fig. 29A, (1303b)) [0216, 0217]); the first line (Fig. 29A, line (2903) crosses the second line (Fig. 29A, (2907)); a first opening (Figs. 30A-30C, (touch electrode (3001) area cut out not to be overlapped with the camera device (1001)) formed in a region (Figs. 29A-29C, and 30A-30C) in which the first line (Fig. 29A, line (2903) crosses the second line (Fig. 29A, (2907)), and a first connection wire provided in a surrounding part around the first opening (Curved shape area around fits opening (Fig. 29A, (1001), or Fig. 30A, (touch 
However, the closest prior art of record, singularly or in combination with other prior art, fails to anticipate or render the above underlined limitations obvious, together with all the other limitations of the claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/RICARDO OSORIO/Primary Examiner, Art Unit 2692